DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Per Applicant’s election in the response filed 09/15/2021, the following species remains under examination: (A) an organometallic compound represented by Formula 10-1, disclosed in Claim 18.

Response to Amendment
Applicant’s amendment dated 02/24/2022 has been entered – Claims 1, 6, and 20 are amended. Claims 1-20 remain pending in this application. 

The rejection of Claims 6-20 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 11/26/2021 is overcome by Applicant’s amendment. 

The rejections of Claims 1-3, 6-13, and 15-19 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0237023 A1), Claim 4 under 35 U.S.C. 103 as being unpatentable over Kim and further in view of Lee et al. (US 2012/0068168 A1), and Claim 5 under 35 U.S.C. 103 as being unpatentable over Kim and further in view of Lee et al. (US 2012/0068168 A1) and Kim et al. (US 2004/0100190 A1) as previously set forth in the Non-Final Office Action mailed 11/26/2021 are overcome by Applicant’s amendment. 

The rejections of Claims 1-3 and 6-20 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0215001 A1) in view of Kottas et al. (US 2013/0082245 A1), Claim 4 under 35 U.S.C. 103 as being unpatentable over Li and Kottas and further in view of Lee et al. (US 2012/0068168 A1), and Claim 5 under 35 U.S.C. 103 as being unpatentable over Li and Kottas and further in view of Lee et al. (US 2012/0068168 A1) and Kim et al. (US 2004/0100190 A1)  as previously set forth in the Non-Final Office Action mailed 11/26/2021 are overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made.  

Response to Arguments
Applicant’s arguments on Pages 31-32 of the response dated 02/24/2022 with respect to the rejection of the claims under 35 USC § 102 as being anticipated by Kim (US 2017/0237023 A1) have been fully considered but are moot because the new grounds of rejection below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Applicant’s arguments on Pages 32-34 of the response dated 02/24/2022 with respect to the rejection of the claims under 35 USC § 103 as being unpatentable over  have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 33 of the reply that the independent Claims 1 and 6 have been amended such that when M is Pt or Pd, each of L11 and L14 is not a single bond. Applicant contends that Li does not provide for the organometallic compound of instant Formula 1 as amended and that Kottas does not remedy the deficiency of Li.   
Examiner’s Response – The Examiner respectfully disagrees. As outlined in greater detail below, Li teaches the compound Pt-001 which differs from the compounds of the instant claims in that it does not include at least one ring according to Formula A-10. However, Li teaches multiple variations of the general formula (see [0055]), including the two reproduced below (see Pg. 5) which are referred to herein as Li’s Formulae A and D respectively. Pt-001 is a compound according to Li’s Formula A but Li also teaches the general Formula D wherein the metal complex includes a 6/5/6 fused ring moiety according to Formula 10-1. Furthermore, in the analogous art of tetradentate platinum complexes for OLEDs, Kottas teaches that replacing a benzene ring bonded to the metal center with a dibenzofuran ring in a ligand for such a platinum complex provides a device with increased efficiency and lifetime (see [0143]-[0145] & Tables 1+2). Accordingly, provided the general formula and teachings of Li and provided the suggestion of Kottas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a benzene ring in Li’s Pt-001 for a dibenzofuran ring for the benefit of improved efficiency and lifetime. Likewise, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to select the position and the orientation of said dibenzofuran group according to that which is presented in Li’s general Formula D. Such a selection would have been a choice from a finite number of identified, predictable solutions for the position and orientation of a 6/5/6 fused ring in the structures of Li (see [0055]) which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E). Note that the modified compound based on Li’s Formula D is one in which L11 and L14 are each O (not single bonds) as required by the claims as currently presented. 
Applicant’s Argument – Applicant argues on Pages 33-34 of the reply that the dependent claims at least allowable over Li and Kottas by virtue of their dependency from the independent claims discussed above. 
Examiner’s Response – Applicant has not provided additional arguments with respect to these rejections and therefore, for the reasons outlined in detail above, this is not found persuasive. 
Claim Objections
Claim 1 is objected to because of the following informalities: the instant claim reads “L11 to L14 are each independently is selected from a single bond…” at Page 3, line 10. It is the Examiner’s position that the claim should instead read -- L11 to L14 are each independently selected from a single bond -- (i.e. the word “is” should be deleted). Appropriate action is required.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or     nonobviousness.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0215001 A1) in view of Kottas et al. (US 2013/0082245 A1).
Regarding Claims 1-3, 6-13, and 15-19, Li teaches an organic light-emitting device (see Fig. 4) comprising a first electrode (anode 104), a second electrode (cathode 112), and an organic layer between the first and second electrode comprising an emissive layer 108 (see [0071]). The organic layer of Li’s device also includes a hole transporting region between the first electrode and the emission layer comprising a hole transport layer 106 and an electron transport region between the second electrode and the emission layer comprising an electron transport layer 110 (see [0071] & Fig. 4). 
Li also teaches organometallic complexes according to the general formula disclosed in ¶ [0008] for use as an emitter in said emissive layer (see Abstract, [0040] & [0070]-[0074]) including the exemplary compound Pt-001 whose structure is reproduced below (see Pg. 26).

Li’s Pt-001: 
    PNG
    media_image1.png
    345
    286
    media_image1.png
    Greyscale


As seen from the structure above, Li’s Pt-001 differs from the compounds of the instant claims in that it does not include at least one ring according to Formula A-10. However, Li teaches multiple variations of the general formula (see [0055]), including the two reproduced below (see Pg. 5) which are referred to herein as Li’s Formulae A and D respectively. Pt-001 is a compound according to Li’s Formula A but Li also teaches the general Formula D wherein the metal complex includes a 6/5/6 fused ring moiety according to Formula 10-1. 

Li’s Formula A: 
    PNG
    media_image2.png
    144
    149
    media_image2.png
    Greyscale
   Li’s Formula D: 
    PNG
    media_image3.png
    197
    293
    media_image3.png
    Greyscale


	Furthermore, in the analogous art of tetradentate platinum complexes for use as an emitter in the emission layer of an OLED (see Abstract & [0028]-[0030]), Kottas teaches that replacing a benzene ring bonded to the metal center with a dibenzofuran ring in a ligand for such a platinum complex provides a device with increased efficiency and lifetime (see [0143]-[0145] & Tables 1+2). Accordingly, provided the general formula and teachings of Li and provided the suggestion of Kottas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a benzene ring in Li’s Pt-001 for a dibenzofuran ring for the benefit of improved efficiency and lifetime.  	
	Likewise, provided the general formula and the teachings of Li, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to select the position and the orientation of said dibenzofuran group according to that which is presented in Li’s general Formula D. Such a selection would have been a choice from a finite number of identified, predictable solutions for the position and orientation of a 6/5/6 fused ring in the structures of Li (see [0055]) which is within the ambit of one of ordinary skill in the art. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Li’s general formula and having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 
	The above modifications would yield a compound which will be referred to herein as Pt-001-MOD-3. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the OLED of Li discussed above using Pt-001-MOD-3 (Li in view of Kottas). The ordinarily skilled artisan would have done so with a reasonable expectation of success in practicing the invention of Li while obtaining the benefits of the modified compound as suggested by Kottas including improved device efficiency and lifetime. 
	Pt-001-MOD-3 is illustrated below for comparison to Formula 1 of the instant claims. 

Instant: 
    PNG
    media_image4.png
    516
    522
    media_image4.png
    Greyscale
 Pt-001-MOD-3: 
    PNG
    media_image5.png
    345
    407
    media_image5.png
    Greyscale


	As seen from the structures above, Pt-001-MOD-3 (Li in view of Kottas) meets each of the following limitations of the instant claims: 
M11 is platinum 
Y11 and Y12 are each independently C
Y13 and Y14 are each independently N
A10 is a group represented by Formula A-10 (a dibenzofuran) wherein A12 is a 5-membered heterocyclic group (a furan) and A11 & A13 are each C6 carbocyclic groups (benzene groups) 
A20 is a C6 carbocyclic group (a benzene)
A30 is a C3 heterocyclic group (a pyrazole)
A40 is a C5 heterocyclic group (a pyridine)
T11 – T14 are each independently single bonds 
L11 is O and a11 is 1
L12 is single bond and a12 is 1
a13 is 0
L14 is O and a14 is 1
R10 - R20 + R40 are each independently hydrogen; b10 - b20 and b40 are each independently 1
R30 an unsubstituted C1 alkyl group (a methyl); b30 is 2
*, *’, and *’’ each indicate a binding site to a neighboring atom
L13, R1-R2, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present 

Regarding Claim 14, Li in view of Kottas teaches the modified organometallic compound Pt-001-MOD-3 according to Formula 1 of Claim 6 above wherein L11 and L14 are each O and L12 is a single bond. Accordingly, Pt-001-MOD-3 is not a structure according to the instant claim 14. 
Pt-001-MOD-3 is a structure according to Li’s general formula (see [0008]) and according to Li’s Formula D which is reproduced below. However, Li also teaches other variations of the general formula (see [0055]), including the formula reproduced below (see Pg. 7) which is referred to herein as Li’s Formula E.

Li’s Formula D: 
    PNG
    media_image3.png
    197
    293
    media_image3.png
    Greyscale
Li’s Formula E: 
    PNG
    media_image6.png
    201
    286
    media_image6.png
    Greyscale


Provided the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the O linker and the adjacent benzene group of Pt-001-MOD-3 for the carbazole moiety in the corresponding position in Li’s Formula E. That is to say, it would have been obvious to modify the structure of Pt-001-MOD-3 such that it is a structure according to Formula E rather than Formula D. The substitution would have been one preferred embodiment for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would remain useful as an emitter in the light emitting layer of the device of the prior art and would possess the benefits taught by the prior art combination. See MPEP § 2143 (B). Likewise, it would have been obvious to the ordinarily skilled artisan to specifically select a Formula E in the above modification as it would have been a choice from a finite number of identified, predictable solutions structure suitable for use in as an emitter of Li. One of ordinary skill would have been motivated to produce additional compounds represented by Li’s general Formula having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 
The above modifications would yield a compound, referred to herein as Pt-001-MOD-4 and reproduced below. Note that in Pt-001-MOD-4, L11 is N(R1) wherein R1 is a C6 aryl group, R20 is a C6 aryl group, and R1 + R20 are linked to form a C12 heterocyclic group (a carbazole) together with A20 and L11 as required by the instant claim. 

Pt-001-MOD-4: 
    PNG
    media_image7.png
    315
    348
    media_image7.png
    Greyscale


	Regarding Claim 20, Li in view of Kottas teaches the modified organometallic compound Pt-001-MOD-3 according to Formula 1 of Claim 6 above. Pt-001-MOD-3 differs from the structure of the instant claim in that it includes a pyrazole ring rather than one of the N-containing 5-membered heterocycles displayed in the instant claim 20. 
	However, note that Pt-001-MOD-3 is a structure according to Li’s Formula D which is reproduced below. 

Li’s Formula D: 
    PNG
    media_image3.png
    197
    293
    media_image3.png
    Greyscale


Li teaches that the 5-membered ring moiety in Formula D may be selected from a group of structures including pyrazole (as seen in Pt-001-MOD-3) and an imidazole carbene (see [0052]). The structure of said carbene group is reproduced below (see Pg. 4). Li also teaches exemplary compounds including said carbene in the 5-membered ring position (see Pg. 22). 

Li’s Carbene Group: 
    PNG
    media_image8.png
    169
    131
    media_image8.png
    Greyscale


Therefore, given the general formula and teaching of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substituted the pyrazole for the above carbene in Pt-001-MOD-3 (Li in view of Kottas) because Li suggests that said carbene may suitably be selected as the 5-membered heterocyclic group in Formula B. The substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would remain useful as an emitter in the light emitting layer of the device of the prior art and would possess the benefits taught by the prior art combination. See MPEP § 2143 (B). Likewise, it would have been obvious to the ordinarily skilled artisan to specifically select a carbene in the above modification as it would have been a choice from a finite number of identified, predictable solutions of a structure suitable for use as the 5-membered heterocycle. One of ordinary skill would have been motivated to produce additional compounds represented by Formula B having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 
The above modifications would yield a compound, referred to herein as Pt-001-MOD-5 and reproduced below. Note that Pt-001-MOD-5 is equivalent to Compound 2 of the instant claim. 

Instant: 
    PNG
    media_image9.png
    312
    298
    media_image9.png
    Greyscale
    Pt-001-MOD-5: 
    PNG
    media_image10.png
    595
    660
    media_image10.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0215001 A1) in view of Kottas et al. (US 2013/0082245 A1) as applied to Claim 3 above, and further in view of Lee et al. (US 2012/0068168 A1).
Regarding Claim 4, Li in view of Kottas teaches the organic light-emitting device according to Claim 3 above. Li suggests that the emission layer further comprises a host and that said host material can be any suitable host material known in the art (see [0073]) but Li does not teach wherein the host comprises a silyl-containing compound or a phosphine-oxide containing compound. 
In the analogous art of phosphorescent light emitting devices, Lee teaches that carbazole-based phosphine oxide compounds according to their Chemical Formula 1 exhibit high thermal stability and superior hole transport characteristics and thereby may be applied as a host material for any light-emitting layer from red to blue phosphorescence (see [0010]-[0011]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Li and Kottas by forming the emission layer using a carbazole-based phosphine oxide material as the host as taught by Lee. The selection of the known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. Furthermore, the ordinarily skilled artisan would have been motivated to do for in order the yield the benefits of the phosphine-oxide compound disclosed by Lee including high thermal stability and hole transport characteristics. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0215001 A1) in view of Kottas et al. (US 2013/0082245 A1) as applied to Claim 2 above, and further in view of Lee et al. (US 2012/0068168 A1) and Kim et al. (US 2004/0100190 A1), hereinafter “Kim-190”.
Regarding Claim 5, Li in view of Kottas teaches the organic light-emitting device according to Claim 3 above. Li suggests that the emission layer further comprises a host and that said host material can be any suitable host material known in the art (see [0073]) but Li does not teach wherein the host comprises a silyl-containing compound or a phosphine-oxide containing compound. 
In the analogous art of phosphorescent light emitting devices, Lee teaches that carbazole-based phosphine oxide compounds according to their Chemical Formula 1 exhibit high thermal stability and superior hole transport characteristics and thereby may be applied as a host material for any light-emitting layer from red to blue phosphorescence (see [0010]-[0011]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Li in view of Kottas by forming the emission layer using a carbazole-based phosphine oxide material as the host as taught by Lee. The selection of the known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. Furthermore, the ordinarily skilled artisan would have been motivated to do for in order the yield the benefits of the phosphine-oxide compound disclosed by Lee including high thermal stability and hole transport characteristics. 
The combination of Li, Kottas, and Lee teaches the device above but does not teach a device including a hole blocking layer in the electron transport region that directly contacts the emission layer and comprises a phosphine oxide-containing compound or a silyl-containing compound. 
In the analogous art of organic light emitting devices, Kim-190 teaches an OLED having an emission layer comprising a host and a dopant and a non-doping layer adjacent to the emission layer comprising only the host material wherein said non-doping layer may be considered a hole blocking layer (see Abstract). Kim-190 suggests that such an arrangement improves luminescence efficiency and simplifies manufacturing since an additional hole blocking material is not required (see Abstract, [0023], [0043] & [0045]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the OLED of Li in view of Kottas and Lee above by adding a hole blocking layer adjacent to the emission layer on the cathode side (i.e. in the electron transport region) using the phosphine oxide host for the benefit of improved efficiency and simplified manufacturing as suggested by Kim-190. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/R.E.R./Examiner, Art Unit 1789